Citation Nr: 0803929	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling for 
arthritis and 20 percent disabling for instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In July 2007, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the hearing is of record.

In the July 2004 rating decision on appeal, the RO granted an 
increased rating of 20 percent for instability of the 
veteran's right knee and, in a June 2005 rating decision, the 
RO granted service connection for arthritis of the right 
knee, and a separate 10 percent disability rating.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for the veteran's right 
knee disability remains before the Board.

Further, in February 2007, the veteran submitted a claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) and, in July 
2007, submitted pertinent medical evidence in support of that 
TDIU claim.  In addition, in May 2007, he submitted claims 
for service connection for a lung disability and increased 
ratings for his service-connected disabilities.  These issues 
are referred to the RO for appropriate development and 
adjudication.

Finally, in November 2007, the undersigned granted the 
veteran's motion to advance his case on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

REMAND

During his July 2007 Board hearing, the veteran testified 
that his right knee disability had worsened since his last VA 
examination.  The Board notes that the veteran's most recent 
VA examination was conducted in April 2004, almost four years 
ago.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board finds that upon remand the 
veteran should be afforded an additional VA examination to 
determine the current severity of his service-connected right 
knee disability.

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 
No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) (to 
the effect that:

[i]n an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and 
the effect of that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must provide 
at least general notice of that requirement to the 
claimant).

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions: 

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
No. 05-0355, No. 05-0355 (U.S. Vet. App. 
Jan. 30, 2008), that he should submit all 
pertinent evidence in his possession.  
The veteran should specifically be 
advised that, if the diagnostic code 
under which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant

2.  Then, the RO/AMC should undertake 
appropriate development to obtain any 
additional pertinent evidence identified 
but not provided by the veteran, 
including  treatment records from the 
Gainesville VA Medical Center (VAMC) 
dated from May 2004, and any private 
treatment records identified by him.  If 
the RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
in writing and request them to provide 
the outstanding evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination, performed by 
a physician, to determine the current 
severity and all manifestations of his 
service-connected right knee disability.  
The claims folders should be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

a)  All indicated tests and studies 
should be performed, including range 
of motion studies in degrees.  

b)  In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

c)  The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

d)  Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   If it is not 
feasible to express additional 
function impairment in terms of 
degrees of loss, the examiner should 
so state.

d)  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

e)  The examiner should also provide 
an opinion concerning the impact of 
the service-connected disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
must also be provided.

4.  Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.

5.  Thereafter, the RO/AMC should readjudicate the 
veteran's claim for an increased rating for his 
service-connected right knee disability.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since the June 2005 and August 2006 
statements of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



